              Case 18-03154 Document 54 Filed in TXSB on 11/28/18 Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                            §
    In re:                                                  §   Chapter 13
                                                            §
    STEPHANIE HENRY,                                        §   Case No. 13-30519 (DRJ)
                                                            §
              Debtor.                                       §
                                                            §
                                                            §
    STEPHANIE HENRY, on behalf of herself                   §
    and all others similarly situated,                      §
                                                            §
              Plaintiffs,                                   §   Adv. Pro. No. 18-03154 (DRJ)
                                                            §
    v.                                                      §
                                                            §
    EDUCATIONAL FINANCIAL SERVICES,                         §   PUTATIVE NATIONWIDE
    A DIVISION OF WELLS FARGO BANK,                         §   CLASS ACTION
    N.A,                                                    §
                                                            §
              Defendant.                                    §

                 PLAINTIFF’S STATEMENT OF ISSUES AND DESIGNATION OF
                   ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

                                       (RELATES TO DKT. NOS. 43, 44)

             Plaintiff Stephanie Henry (“Henry”), on behalf of herself and all those similarly situated,1

through undersigned counsel pursuant to Federal Rule of Bankruptcy Procedure 8009 and Federal

Rule of Appellate Procedure 6, provide the following statement of issue and designation of items

to be included in the record on appeal. See Dkt. Nos. 43, 44.


1
  Plaintiff appears both individually and on behalf of all similarly situated individuals who have filed for bankruptcy
in the various district courts of the United States and were issued discharge orders since October 17, 2005, who: (1)
before filing for bankruptcy, obtained private Consumer Education Loans from Defendant or its predecessors in
interest that were not made under any program funded by a non-profit institution to cover expenses at ineligible
institutions as that term is defined in 11 U.S.C. § 523(a)(8)(B) and 26 U.S.C. § 221(d); (2) have never reaffirmed any
pre-petition private Consumer Education Loan; and (3) have nonetheless been subjected to Defendant’s policy of
attempting to induce payment and/or Defendant’s successful inducement of payment on these discharged Consumer
Education Loans (“Class Members”).

                                                          1
1382932v.3
           Case 18-03154 Document 54 Filed in TXSB on 11/28/18 Page 2 of 7



I.        STATEMENT OF ISSUE ON APPEAL

          Plaintiff intends to present the following issue on appeal:

                  1. Whether the bankruptcy court permissibly exercised its discretion to deny the
                     motion to stay and compel arbitration filed by Defendant Educational Financial
                     Services, A Division of Wells Fargo Bank, N.A., consistent with this Circuit’s
                     ruling in Matter of National Gypsum Co., 118 F.3d 1056 (5th Cir. 1997) and
                     the Second Circuit’s ruling in In re Anderson, 884 F.3d 382 (2d Cir. 2018), cert.
                     denied sub nom. Credit One Bank, N.A. v. Anderson, No. 17-1652, 2018 WL
                     2876199 (U.S. Oct. 1, 2018).

II.       DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

          Plaintiff designates the following additional highlighted items (including, without

limitation, any and all exhibits, attachments, appendices, and other similar additions to such items)

to be included in the record on appeal:

 Filing Date       Case Number       Docket #               Docket/Claim Register Text


                                   Bankruptcy Case No. 13-30519

     02/01/2013       13-30519           1       Chapter 13 Voluntary Petition. Fee Amount $281.
                                                 Filed by Stephanie Marie Henry. (Kemsley, Rod)
                                                 (Entered: 02/01/2013)
     02/04/2013       13-30519           11      Schedule A , Schedule B , Schedule C , Schedule
                                                 D , Schedule E , Schedule F , Schedule G ,
                                                 Schedule H , Schedule I , Schedule J , Statement
                                                 of Financial Affairs (Filed By Stephanie Marie
                                                 Henry ). (Kemsley, Rod) (Entered: 02/04/2013)
     05/17/2018       13-30519          168      Order Discharging Debtor Signed on 5/17/2018
                                                 (Related document(s):164 Chapter 13 Debtor's
                                                 Certification and Motion for Discharge) (hcar)
                                                 (Entered: 05/17/2018)
     02/13/2013       13-30519       Claim 2-    Claim #2 filed by Wells Fargo Bank NA, Amount
                                        1        claimed: $10063.29 (Radic, Irena)

                                    Adversary Case No. 18-03154

     06/12/2018       18-03154           1       Adversary case 18-03154. Nature of Suit: (63
                                                 (Dischargeability - 523(a)(8), student loan)),(72
                                                 (Injunctive relief - other)), (91 (Declaratory
                                                 judgment)) Complaint by Stephanie Marie Henry


                                                    2
1382932v.3
         Case 18-03154 Document 54 Filed in TXSB on 11/28/18 Page 3 of 7



                                      against Educational Financial Service, A Division
                                      of Wells Fargo Bank, N.A.. Fee Amount $350
                                      (Corral, Adam) (Entered: 06/12/2018)
  06/19/2018     18-03154       4     Request for Issuance of Summons on Educational
                                      Financial Services, A Division of Wells Fargo
                                      Bank, N.A.. (Corral, Adam) (Entered:
                                      06/19/2018)
  06/20/2018     18-03154       5     Summons Issued on Educational Financial
                                      Service, A Division of Wells Fargo Bank, N.A.
                                      Date Issued 6/20/2018. (kpico) (Entered:
                                      06/20/2018)
  06/20/2018     18-03154       6     Summons Service Executed on Stephanie Marie
                                      Henry 6/20/2018. (Corral, Adam) (Entered:
                                      06/20/2018)
  07/12/2018     18-03154       7     Motion to Extend Time / Deadline to Respond to
                                      Plaintiff's Complaint Filed by Educational
                                      Financial Service, A Division of Wells Fargo
                                      Bank, N.A. (Attachments: # 1 Proposed Order)
                                      (Knapp, Bradley) (Entered: 07/12/2018)
  07/25/2018     18-03154       8     Order Granting Motion to Extend Time (Related
                                      Doc # 7) Signed on 7/25/2018. (aalo) (Entered:
                                      07/25/2018)
  08/10/2018     18-03154      10     Motion To Stay., in addition to Motion to Compel
                                      Arbitration, or in the alternative Motion to
                                      Dismiss Adversary Proceeding.
                                      Objections/Request for Hearing Due in 21 days.
                                      Filed by Educational Financial Service, A
                                      Division of Wells Fargo Bank, N.A.
                                      (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                                      Exhibit C # 4 Exhibit D # 5 Proposed Order)
                                      (Knapp, Bradley) (Entered: 08/10/2018)
                                      (including exhibits 10-1 through 10-4 and
                                      Proposed Order at exhibit 10-5)
  08/15/2018     18-03154      18     Notice of Hearing. (Related document(s):10
                                      Motion To Stay, Motion to Compel, Motion to
                                      Dismiss Adversary Proceeding) Filed by
                                      Educational Financial Service, A Division of
                                      Wells Fargo Bank, N.A. (Knapp, Bradley)
                                      (Entered: 08/15/2018)
  08/30/2018     18-03154      21     Response to Motion to Compel and Dismiss
                                      (related document(s):10 Motion To Stay, Motion
                                      to Compel, Motion to Dismiss Adversary
                                      Proceeding). Filed by Stephanie Marie Henry
                                      (Attachments: # 1 Proposed Order) (Corral,
                                      Adam) (Entered: 08/30/2018) (including
                                      Proposed Order at exhibit 21-1)

                                        3
1382932v.3
         Case 18-03154 Document 54 Filed in TXSB on 11/28/18 Page 4 of 7



  09/04/2018     18-03154      22     Witness List, Exhibit List (Filed By Educational
                                      Financial Service, A Division of Wells Fargo
                                      Bank, N.A. ).(Related document(s):18 Notice)
                                      (Knapp, Bradley) (Entered: 09/04/2018)
  09/04/2018     18-03154      23     Exhibit List (Filed By Stephanie Marie Henry ).
                                      (Corral, Adam) (Entered: 09/04/2018)
  09/04/2018     18-03154      24     Exhibit List (Filed By Stephanie Marie Henry ).
                                      (Corral, Adam) (Entered: 09/04/2018)
  10/01/2018     18-03154      40     Notice of Supplemental Authority. (Related
                                      document(s):21 Response, 32 Courtroom
                                      Minutes) Filed by Stephanie Marie Henry
                                      (Attachments: # 1 Exhibit A; Order List)(Corral,
                                      Adam) (Entered: 10/01/2018) (including exhibit
                                      40-1)
  10/17/2018     18-03154      41     Order Denying Motion to Compel Arbitration and
                                      Dismiss Complaint and Certification for Direct
                                      Appeal (Related Doc # 10) Signed on
                                      10/17/2018. (VrianaPortillo) (Entered:
                                      10/18/2018)
  10/31/2018     18-03154      43     Notice of Appeal filed. (related document(s):41
                                      Order on Motion To Stay, Order on Motion to
                                      Compel). Fee Amount $298. Appellant
                                      Designation due by 11/14/2018. (Attachments: #
                                      1 Exhibit A)(Knapp, Bradley) (Entered:
                                      10/31/2018)
  11/03/2018     18-03154      47     Transcript RE: Motion Hearing held on
                                      September 6, 2018 before Judge David R. Jones.
                                      Transcript is available for viewing in the Clerk's
                                      Office. Filed by Transcript access will be
                                      restricted through 02/1/2019. (mhen) (Entered:
                                      11/03/2018)
  11/14/2018     18-03154      53     Appellant Designation of Contents For Inclusion
                                      in Record On Appeal (related document(s):43
                                      Notice of Appeal). (Knapp, Bradley) (Entered:
                                      11/14/2018)




                                        4
1382932v.3
         Case 18-03154 Document 54 Filed in TXSB on 11/28/18 Page 5 of 7



Dated: November 28, 2018.            Respectfully submitted,


                                     /s/Jason W. Burge

                                     Jason W. Burge (pro hac vice)
                                     SBN (LA) 30420
                                     Kathryn J. Johnson (pro hac vice)
                                     SBN (LA) 36513
                                     FISHMAN HAYGOOD L.L.P.
                                     201 St. Charles Avenue, 46th Floor
                                     New Orleans, Louisiana 70170
                                     (504) 586-5252
                                     jburge@fishmanhaygood.com
                                     kjohnson@fishmanhaygood.com

                                     Adam Corral
                                     SBN (TX) 24080404
                                     Corral Tran Singh, LLP
                                     440 Louisiana St, Suite 2450
                                     Houston, TX 77002
                                     (832) 975-7300; (832) 975-7301 fax
                                     Adam.corral@ctsattorneys.com

                                     Austin Smith (pro hac vice)
                                     SBN (NY) 5377254
                                     SMITH LAW GROUP
                                     3 Mitchell Place
                                     New York, New York 10017
                                     (917) 992-2121
                                     Austin@acsmithlawgroup.com

                                     Lynn E. Swanson (pro hac vice)
                                     SBN (LA) 22650
                                     JONES, SWANSON, HUDDELL & GARRISON, L.L.C.
                                     601 Poydras Street, Suite 2655
                                     New Orleans, Louisiana 70130
                                     (504) 523-2500
                                     Lswanson@jonesswanson.com

                                     Joshua B. Kons (pro hac vice)
                                     SBN (IL) 6304853
                                     LAW OFFICE OF JOSHUA B. KONS, LLC
                                     939 West North Avenue, Suite 750
                                     Chicago, IL 60642
                                     (312) 757-2272
                                     joshuakons@konslaw.com

                                        5
1382932v.3
         Case 18-03154 Document 54 Filed in TXSB on 11/28/18 Page 6 of 7




                                     George F. Carpinello
                                     SBN (NY) 1652684
                                     Adam R. Shaw
                                     SBN (NY) 2587467
                                     Robert C. Tietjen
                                     SBN (NY) 4113700
                                     BOIES SCHILLER FLEXNER LLP
                                     30 South Pearl St., 11th Floor
                                     Albany, NY 12207
                                     (518) 434-0600
                                     gcarpinello@BSFLLP.com
                                     adamshaw@BSFLLP.com
                                     rtietjen@BSFLLP.com

                                     Counsel to Stephanie Henry




                                        6
1382932v.3
         Case 18-03154 Document 54 Filed in TXSB on 11/28/18 Page 7 of 7



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this 28th day of November, 2018, a true and correct
copy of Plaintiff’s Statement of Issues and Designation of Items to be Included in the Record on
Appeal was served via that Court’s electronic case filing system (CM/ECF) to all parties registered
to receive such notice in the above-captioned proceeding.

                                              /s/Jason W. Burge




                                                 7
1382932v.3
